Citation Nr: 0526263	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  97-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for multiple joint 
symptoms, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a dermatologic 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for bleeding gums, to 
include as due to an undiagnosed illness. 

4.  Entitlement to service connection for a heart disorder, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1977, and again from September 1990 to May 1991.  The veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf War from November 12, 1990, to April 28, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

This claim was previously before the Board in October 2000 
and November 2003, when it was remanded to the RO for 
additional development.  The requested development having 
been accomplished, the claims file has been transferred to 
the Board.

The issue of entitlement to service connection for a heart 
disorder, to include as due to an undiagnosed illness, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, and is addressed in the REMAND portion of 
the decision below.




FINDINGS OF FACT

1.  The veteran's joint complaints have been attributed to 
known medical diagnoses of degenerative joint disease and 
overuse syndrome of the hands, neither of which were 
manifested during service or are otherwise related to 
service.  

2.  The veteran's dermatologic disorder has been attributed 
to a known medical diagnosis of urticaria, which was neither 
manifested during service nor otherwise related to service.  

3.  The veteran's diagnosed periodontal disease is not a 
disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Multiple joint symptoms, to include as due to an 
undiagnosed illness, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.317 (2004).

2.  A dermatologic disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.317 (2004).

3.  Periodontal disease, to include as due to an undiagnosed 
illness, may not be service-connected for VA compensation 
purposes.  38 C.F.R. § 3.381 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for the disabilities on 
appeal.  The discussions in the rating decision, statement of 
the case, supplemental statements of the case and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, letters dated in November 
2002, July 2004, and December 2004 furnished notice to the 
veteran of the types of evidence necessary to substantiate 
his claims as well as the types of evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
He was adequately furnished the type of notice required by 
VCAA and has had an opportunity to identify evidence and 
submit evidence.  Any error resulting from VCAA notice 
subsequent to the initial rating decision was harmless error.  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claims.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the November 2002, July 2004, and 
December 2004 letters implicitly notified the veteran that he 
should submit any pertinent evidence in his possession.  In 
this regard, he was repeatedly advised to identify any source 
of evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the veteran must also 
furnish any pertinent evidence he himself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  The veteran 
has been afforded adequate VA examinations.  

In this regard, it is noted that a complete copy of the 
veteran's service medical records, to include for his first 
period of service, are not available for review.  The Board 
observes that the RO has attempted to obtain the veteran's 
service medical records from numerous sources on multiple 
occasions.  Accordingly, the Board finds that, based on the 
RO's efforts and the responses from the service department, 
it is reasonably certain that the veteran's service medical 
and dental records from his first period of service are no 
longer available and that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(d)(1)).

The Board is mindful that, in a case such as this, where 
service medical records are incomplete, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  While it is 
unfortunate that the veteran's complete service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and the Board's analysis has been 
undertaken with this heightened duty in mind.

Upon consideration of the foregoing, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide these claims.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claims.
Analysis

Criteria:  The veteran claims entitlement to service 
connection for multiple joint symptoms, a heart disorder, a 
dermatologic disorder, and bleeding gums.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  The Court has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Pond v West, 12 Vet. App. 341, 346 (1999).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b).

For purposes of this section, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The Southwest Asia 
theater of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that there was no 
basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to depleted uranium, sarin, pyridostigmine bromide, 
and certain vaccines.  See 66 Fed. Reg. 35702-35710 (July 6, 
2000), and 66 Fed. Reg. 58784-58785 (Nov. 23, 2001).

Under 38 U.S.C.A. § 1154, in the case of any veteran who 
engaged in combat with the enemy in active service during a 
period of war, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  See Collette v. Brown, 82 F.3d 
389 (Fed.Cir. 1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Equal weight is not accorded to each piece 
of evidence contained in the record; every item of evidence 
does not have the same probative value.

Multiple Joint Symptoms: Private treatment records include a 
May 1981 operative report which reflects that the veteran was 
experiencing recurrent ankle sprains laterally and that he 
underwent reconstruction of the left ankle lateral ligament 
complex.  

A January 1982 private treatment record notes that the 
veteran had a history of numerous fractures to the fingers, 
right wrist, right leg times two, and left leg secondary to 
traumas.  It is further noted that the veteran had a number 
of football injuries in high school, to include neck injury 
resulting in right arm paresthesias and low back strain 
secondary to heavy lifting with suggestion of sciatica down 
the right leg.

The veteran's service medical records are silent with respect 
to multiple joint symptoms.  In this regard, it is noted 
that, in May 1983, the veteran provided a history of right 
lower leg fracture at age six, right upper leg fracture at 
age 10 or 11, right forearm fracture at age 16, and 
dislocating his right shoulder.  Treatment records dated in 
May 1984 reflect that the veteran sustained a right wrist 
injury as a result of tripping over a tent peg as well as a 
right hand injury as a result of putting his hand through a 
plate glass window.  These records further reflect that, in 
October 1990, the veteran sought treatment for complaints of 
left arm swelling after receiving a shot and left knee pain 
as a result of falling due to his left knee giving way.  A 
history of microscopic left knee surgery prior to service was 
noted.  

Private treatment records include a November 1991 
chiropractic report of low back pain.  

The veteran's January 1993 Persian Gulf Registry Health 
History includes complaints of joint pain as one of the 
veteran's medical problems.  

A June 1993 report of VA examination for joints reflects that 
the veteran complained of back and bilateral foot complaints.  
The assessment was back pain, mainly in the morning and with 
associated right lower extremity symptoms which clear with 
activity, and bilateral foot pain, consistent with 
metatarsalgia in the fifth metatarsal head.  The examiner 
further noted that the veteran complained of left wrist 
symptoms and a rheumatologic evaluation was suggested to help 
rule out any type of rheumatologic etiology.  A June 1993 
report of X-ray examination of the lumbar spine revealed a 
normal study.  

A July 1993 report of VA examination for muscles includes the 
impression that the veteran has hypermobility syndrome 
features, manifested as spontaneous dislocation of his hip 
and other joints in the past, with features of hypermobility 
syndrome on examination of his hands and elbows.  The 
examiner noted that his pain could be a sequelae of his 
hypermobility.  The impression also includes the presence of 
bilateral pes planus.  The examiner noted that there was a 
strong consideration for the possibility of inflammatory 
arthritis, such as rheumatoid disease.  

Private treatment records reflect that the veteran was seen 
for general physical assessment in November 1996 at which 
time his complaints included joint stiffness primarily in his 
upper and lower back, shoulders, and ankles.  The assessment 
included gulf war syndrome, temporarily relates to his period 
of time in the military; however, symptoms are quite diffuse 
and difficult to incorporate into any known syndrome.  
Discogenic low back pain, currently remitted, was also 
included in the assessment.  These treatment records further 
show that the veteran fell on ice and sustained a right knee 
injury in January 1997.  He subsequently underwent right knee 
arthroscopy with partial medial meniscectomy and articular 
shaving, medial femoral condyle in March 1997.  These records 
also show that, in November 1997, his finger was crushed in a 
drill at work and he sustained a fracture of the left third 
finger.

A June 1997 report of VA examination reflects that the 
veteran complained of problems with his feet, hips, and low 
back.  He further reported that he had undergone arthroscopic 
surgery of the right knee two months previously.  
Musculoskeletal examination revealed full range of motion of 
the TMJ (temporomandibular joint) joints, neck, shoulders, 
elbows, wrists, and finger joints.  Slight hypermobility by a 
few degrees was noted at the elbows.  With possibly a few 
degrees of hyperextension of both knees, the knee joints had 
full range of motion.  The lumbar spine in the sacroiliac 
area was without significant tenderness and the veteran was 
able to put his fingertips onto the floor when flexing 
forward.  Slight decrease in inversion at the left ankle was 
also noted.  The assessment reflects that the veteran has 
chronic low back pain and other musculoskeletal complaints of 
uncertain etiology.  The examiner concluded that there was no 
physical evidence of an inflammatory arthritis or other 
systemic illness but that these remained possible based on 
the veteran's history.  Upon the completion of laboratory 
testing, an addendum to this examination report reflects 
diagnoses of joint pain of still undetermined etiology and 
L4-L5 degenerative disk disease.  

During his September 1998 hearing before a hearing officer at 
the RO, with respect to his multiple joint symptoms claim, 
the veteran testified that his complaints focused on his 
lower back, hips, knees, and ankles.  He stated that he fell 
from a ladder two years previously and sustained two 
herniated discs as a result of this incident.  

A December 2004 report of VA examination reflects that the 
veteran's claims file was reviewed by the examiner.  This 
examination report notes the veteran's complaints of pain in 
the low back, shoulders, hips, and hands.  He reported that 
he had had back pain for 10 to 12 years.  The examiner noted 
that, in 1993, the veteran's back complaints had been 
diagnosed as degenerative joint disease of the lumbar spine 
and his foot pain had been attributed to a hypermobile arch.  
It is further noted that no diagnosis was made with respect 
to the veteran's remaining multiple subjective complaints of 
joint pain and there were no objective findings.  The 
examination report notes a history of left third finger 
fracture and slight cortical irregularity along the ulna 
aspect of the head of the first metacarpal in 1995, knee 
injury in January 1997, and reflects a February 1997 finding 
of right knee metatarsalgia.  The veteran reported that he 
had had bilateral hip pain for five to six years, bilateral 
hand pain for five years, and bilateral shoulder pain for 11 
to 12 years.  X-ray examination revealed a normal left knee 
and left foot, the right knee showed a prepatellar effusion, 
and the lumbar spine showed degenerative joint disease.  Upon 
physical examination, the examiner noted that none of the 
joints that usually bother the veteran were bothering him at 
the time of examination.  The assessment included 
degenerative joint disease of the lumbar spine, bilateral 
shoulders, and bilateral hips.  The examiner commented that 
this is not an undiagnosed illness and is not likely related 
to the veteran's military service.  The examiner further 
commented that there was no objective evidence to support a 
diagnosis for the veteran's subjective intermittent hand pain 
with normal examination and X-ray.  It was noted that, 
inasmuch as the veteran's work involves a lot of use of his 
hands, hand pain is due to overuse syndrome and is not likely 
related to his military service.  

Upon consideration of the foregoing, the Board finds that 
service connection is not warranted for multiple joint 
symptoms due to an undiagnosed illness because joint 
symptomatology has been attributed to known clinical 
diagnoses of degenerative joint disease and overuse syndrome.  

Further, service connection is not warranted for degenerative 
joint disease of the lumbar spine, bilateral shoulders, 
bilateral hips, or overuse syndrome of the hands on a direct 
basis because there is no competent evidence of record of 
such impairment during active duty and there is no evidence 
linking such impairment to the veteran's active duty service.  
As noted above, a VA examiner reviewed the claims file and 
opined that there was no link between current disabilities of 
the back, hips, shoulders, or hands and the veteran's active 
duty service.  

The only evidence of record which links a disability 
manifested by joint pain to the veteran's active duty service 
is the veteran's own contentions.  As a layperson, however, 
the veteran is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Dermatologic Disorder:  The veteran's service medical records 
are negative for complaints of or treatment for impairment of 
the skin.  

The veteran's January 1993 Persian Gulf Registry Health 
History reflects that he reported a history of bumps on skin 
as one of his medical problems.  

Upon VA examination of the skin in June 1993, the veteran 
reported a two or three year history of an intermittent, 
relatively asymptomatic rash on the sides of the trunk and 
posterior arms.  He also reported an intermittent itchy rash 
on the left ring finger, mild acne of the upper back which he 
had had for years, and an asymptomatic lump on the chest and 
left flank.  The impression consisted of keratosis pilaris, 
primary irritant dermatitis of the left ring finger, mild 
acne of the upper back, and probable lipomas of the right 
inframammary, trunk, and left flank.  

Private treatment records include a November 1996 finding of 
one urticarial lesion over the right anterior shoulder and 
some mild folliculitis.  

During his September 1998 hearing before a hearing officer at 
the RO, the veteran testified that his skin disorder, 
described as hives, comes and goes and appears at different 
places on his body at different times.  He recalled that his 
skin complaints initially began during his service in the 
Persian Gulf and have continued to the present.  

A December 2004 report of VA examination reflects that the 
veteran's claims file had been reviewed by the examiner, who 
noted that the veteran's skin complaints had been diagnosed 
as hives, photo showed dermatographisma, and his condition 
had been treated with Benadryl.  This examination report 
further reflects the veteran's complaints of experiencing 
"weird rashes" which began in about 1991.  He described 
them as a group of raised red bumps which have appeared on 
his chest, back, arms, legs, and neck.  They have not 
appeared on his face.  He reported that they have occurred 
about three or four times per year for ten years and they 
resolve in about a day when he gets them.  He reported that 
they are unrelated to any exposures, time of year, or 
temperature.  Examination of the skin revealed that the 
veteran had no rash.  The assessment included urticaria with 
no objective findings on examination.  The examiner commented 
that this is not an undiagnosed condition and did not begin 
during his military service; thus, it is unrelated to the 
veteran's period of military service.  

Upon consideration of the foregoing, the Board finds that 
service connection is not warranted for a dermatologic 
disorder due to an undiagnosed illness because the veteran's 
skin complaints have been attributed to a known clinical 
diagnosis of urticaria.  Moreover, his symptoms have also 
been variously diagnosed as hives and folliculitis.  

Additionally, service connection is not warranted for 
urticaria, hives, or folliculitis on a direct basis because 
there is no competent evidence of record demonstrating that 
the veteran complained of or was treated for skin complaints 
during active duty and there is no evidence linking his 
current skin impairment to his active duty service.  As noted 
above, a VA examiner reviewed the claims file and opined that 
there was no link between the veteran's current skin disorder 
and his active duty service.  

Bleeding Gums:  Service connection for treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment in accordance with 38 C.F.R. 
§ 17.161.  See 38 C.F.R. § 3.381.  The issue before the Board 
at this time is whether the veteran should receive 
compensation for his bleeding gums.

"Periodontal" is defined as "around a tooth."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1261 (28th ed. 1994).  
"Gingivitis" is defined as inflammation of the gingivae.  
DORLAND'S at 691.  "Gingivae" is defined as the gums: the 
mucous membrane, with the supporting fibrous tissue, which 
overlies the crowns of unerupted teeth and encircles the 
necks of those that have erupted.  DORLAND'S at 690.  
Gingivitis is, therefore, a periodontal disease.

The veteran is claiming service connection for gingivitis 
(claimed as bleeding gums), to include as due to an 
undiagnosed illness.  

The veteran's service medical records reflect that he was 
afforded dental examinations; however, these records are 
negative for complaints of or treatment for bleeding gums.  
Moreover, the veteran's May 1991 report of medical history in 
connection with his demobilization examination reflects that 
he reported a negative history of severe tooth or gum 
trouble.  

The veteran's January 1993 Persian Gulf Registry Health 
History reflects that he reported a history of bleeding gums 
as one of his medical problems.

Upon VA dental examination in June 1993, the veteran reported 
a two year history of bleeding gums.  The diagnosis was 
chronic periodontitis.

During his September 1998 personal hearing at the RO, the 
veteran reported that his gums did not bleed before but, now, 
they bleed every time he brushes his teeth.  

A December 2004 report of VA examination notes that the 
veteran reported a ten year history of bleeding gums.  It is 
further noted that the veteran's dental symptoms had been 
diagnosed as gingivitis.  Examination of the mouth revealed 
several missing teeth.  The examiner noted generalized 
periodontal disease with gum retraction and mild gum 
inflammation.  The assessment included infrequent bleeding 
gums secondary to periodontal disease due to poor dental 
hygiene.  The examiner commented that this was unrelated to 
the veteran's military service in the Persian Gulf.

The Board observes that gingivitis and periodontal disease 
are diagnosed disorders.  As such, the Persian Gulf War 
provisions do not apply.  See 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  Additionally, as noted above, gingivitis 
is a periodontal disease.  Therefore, service connection for 
neither gingivitis nor periodontal disease for compensation 
purposes is permitted and, as a matter of law, the claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for multiple joint symptoms, to include as 
due to an undiagnosed illness, is denied.

Service connection for a dermatologic disorder, to include as 
due to an undiagnosed illness, is denied.

Service connection for bleeding gums, to include as due to an 
undiagnosed illness, is denied.


REMAND

With respect to the claim of entitlement to service 
connection for a heart disorder, it is noted that, during his 
December 2004 VA examination, the veteran reported that, 
during the previous year, he had sought emergency room 
treatment for complaints of rapid heart beat, sweating, and 
shortness of breath.  However, a copy of this emergency 
treatment report has not been obtained and is not available 
for review.  Accordingly, inasmuch as any record of 
additional treatment for the veteran's heart disorder claim 
is relevant to the current inquiry, the RO should secure such 
records on remand.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
cardiovascular complaints since November 
2003, the date of the most recent remand 
from the Board.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The attention of the RO is specifically 
directed to the emergency treatment 
records to which the veteran referred 
during his December 2004 VA examination. 

2.  Upon completion of the above, please 
make arrangements to have the veteran's 
claims file referred to the December 2004 
VA physician who examined the veteran at 
the Madison VA Medical Center for the 
purpose of obtaining an addendum to the 
December 2004 examination report.  
Following a review the relevant medical 
evidence, to include all additional 
evidence obtained pursuant with this 
remand, the examiner should note whether 
there is a corresponding known clinical 
diagnosis for the veteran's heart related 
complaints.  If so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
diagnosis is etiologically related to 
service.  If not, the examiner should 
provide an opinion as to whether the 
symptoms in question are chronic in 
nature, even though not attributable to a 
known clinical diagnosis.  If chronic 
symptoms are not shown, the examiner 
should so state.  A complete rationale 
for any opinion expressed must be 
provided.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

If the VA physician who performed the 
December 2004 examination of the veteran 
is no longer available, the RO must 
schedule the veteran for another VA 
examination and request that the examiner 
review the file, examine the veteran, and 
provide the requested opinions.  

3.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
heart disorder, to include as due to an 
undiagnosed illness, should be 
readjudicated.  If the determination of 
this claim remains unfavorable, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


